internal_revenue_service number release date index number ------------------------------- --------------------------------- -------------------------------------------- ------------------------------ ---------------------------------- -------------------------- ---------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-111176-04 date july ----------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- legend settlor spouse child a child b_trust trustee year date date date date dear ----------------- ---------------------------------------------------- --------------------------------------------------- ---------------------------------- ---------------------------------- ---------------------------------- --------------------------- ------- -------------------------- ----------------- ----------------------- ---------------------- - - - - - - - - - - - this is in response to your date submission requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to allocate settlor s generation-skipping_transfer gst_exemption to trust and a determination that a previous allocation to trust is deemed void or ineffective according to the facts submitted on date settlor established trust an irrevocable_trust for the benefit of settlor s descendants at the time trust was executed settlor and spouse had two children child a and child b both of whom were plr-111176-04 minors trust was funded with an insurance_policy on spouse’s life trustee the initial trustee of trust is related to spouse but is not a beneficiary of trust article first e of trust provides that any property acceptable to the trustee may be added to trust at any time and become part of the trust estate article third a provides that each child of settlor and spouse will have the annual noncumulative right to withdraw assets transferred to trust not to exceed dollar_figure in each year of the transfer article third b provides that during spouse’s life each child of settlor has a limited testamentary power to appoint a pro_rata share of the trust estate that child’s descendants descendants of settlor and spouse and any corporation person or organization for scientific charitable religious literary or educational_purposes this power could not be exercised for the benefit of that child that child’s estate or the creditors of either article fourth of trust provides that during spouse’s life the trustee may accumulate the net_income or pay it annually to or for the direct or indirect benefit of settlor’s and spouse’s descendants in addition the trustee may distribute principal to or for the direct or indirect benefit of settlor’s and spouse’s descendants as the trustee deems necessary for their support and maintenance or to meet any emergency need occasioned by accident illness hospitalization or invalidism of the descendants discretionary distributions from principal are limited by the beneficiaries’ withdrawal rights set forth in article third above article fifth provides that upon spouse’s death the trust estate would be divided into equal shares one for each living child of settlor and spouse and one share for the descendants of any then deceased child of settlor and spouse the shares for each child of settlor and spouse will be held in trust for the benefit of that child with the trustee having discretion to distribute income to the child and the principal to the child or the child’s descendants for support and education or to meet any emergency need occasioned by accident illness hospitalization of invalidism of that child or that child’s descendants upon that child reaching age the trustee has the discretion to terminate the trust and distribute principal and any undistributed_income to that child if the child dies before reaching age the corpus will be held for the benefit of the descendants of that child under the same dispositive provisions as described above the shares for any grandchild of the settlor and spouse will be held in a separate trust for the benefit of that grandchild the dispositive provisions for the benefit of each grandchild is the same as the dispositive provisions described above of the trusts created for the benefit of each child of settlor and spouse each trust will terminate no later than years after the death of the last to die of settlor spouse and all descendant’s of spouse’s parents who were living on date upon termination trust plr-111176-04 principal and any undistributed_income will be distributed to the current beneficiary of each trust article sixth provides that no trustee who is also an eligible_beneficiary of trust shall exercise or join in any exercise of any discretionary power to pay or expend income or principal to or for the benefit of the trustee-beneficiary to determine the character of a_trust receipt or expenditure as principal or income to pay or expend income or principal to or for the benefit of any person whom the trustee-beneficiary is obligated to support or any other power or act which would result in the inclusion of the trust estate in the taxable_estate of the trustee-beneficiary if the sole trustee is also a beneficiary of trust a special trustee will be designated to exercise the powers described above that are prohibited to the trustee-beneficiary the submitted information indicates that prior to filing settlor’s united_states gift_tax and generation-skipping_transfer_tax return form_709 settlor was advised by his attorney to allocate a portion of his generation-skipping_transfer_tax_exemption to trust and that such allocation would be made on his gift_tax_return settlor’s attorney filed a gift_tax_return form_709 reporting settlor’s transfer to trust you represent that the gift_tax_return was timely filed however settlor’s attorney inadvertently failed to allocate any of settlor’s available gst_exemption to trust the failure to allocate settlor’s gst_exemption went unnoticed until spouse’s death on date pursuant to the advice of his attorney settler made a late allocation of his gst_exemption to trust and filed an amended form_709 on date on which he included the following statement this return is being filed solely to give notice of late allocation of donor’s gst_exemption to a_trust in connection with a transfer reported on form_709 for a prior year year the allocation was intended to be effective as of date it is contended that the allocation resulted in an inclusion_ratio of zero for trust settlor has requested a ruling permitting an extension of time under sec_301_9100-3 to make an allocation of settlor’s gst_exemption under ' g to be effective as of date law and analysis sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual plr-111176-04 sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under ' c a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person a skip_person is defined in sec_2613 as a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a_trust if either all the interests in such trust are held by skip persons or there is no person holding an interest in the trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term aapplicable rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of gst_exemption under ' allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust plr-111176-04 as applicable on date ' b provided that except as provided in ' f if the allocation of the gst_exemption to any property is made on a timely filed gift_tax_return required by sec_6019 for such transfer or is deemed to be made under ' b deemed_allocation to lifetime direct skips b a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under ' c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' plr-111176-04 requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly settlor is granted an extension of time until days after the date of this letter to make allocations of settlor s gst_exemption with respect to settlor s date transfer to trust the allocations once made will be effective as of date accordingly the inclusion_ratio with respect to settlor’s transfer to trust will be determined based on the value as of date of settlor s transfer to trust as finally determined for gift_tax purposes the allocation should be made on a supplemental form_709 the supplemental form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose inherent in settlor’s request for an extension of time to make an allocation of settlor’s gst_exemption under ' g to be effective as of date is a request that the late allocation of settlor s gst_exemption made by settlor to trust on settlor s form_709 that was filed on date is deemed to be void or ineffective after taking into account the allocation made pursuant to this ruling_request because the allocation will be effective as of the date of settlor’s transfer to trust on date that allocation will be deemed to precede in time the allocation made by settlor on the gift_tax_return filed on date it is represented that the allocation by settlor with respect to trust effective as of date will be sufficient in amount to cause trust to have an inclusion_ratio of zero as of date accordingly under ' b i the allocation of gst_exemption by settlor made on date with respect to the date transfer will become void upon the filing of the supplemental gift_tax_return authorized by this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-111176-04 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes copies of this letter heather c maloy associate chief_counsel passthroughs and special industries
